DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jacob Huh on 5/6/22.

The application has been amended as follows: 
1-15.	(Canceled)	

16.	(Currently Amended)	A method comprising:
obtaining a picture in a bitstream;
obtaining a virtual boundary loop filter disable indicator indicating that 
based on the virtual boundary loop filter disable indicator indicating that the loop filtering is to be disabled across the virtual boundary in the picture, obtaining a vertical virtual boundary position indicator and a horizontal virtual boundary position indicator, wherein the vertical virtual boundary position indicator indicates a along a horizontal axis that is associated with at least one vertical virtual boundary in the picture where the loop filtering is to be disabled, wherein the horizontal virtual boundary position indicator indicates a along a vertical axis that is associated with at least one horizontal virtual boundary in the picture where the loop filtering is to be disabled, wherein the vertical virtual boundary position indicator further indicates a number of vertical virtual boundaries in the picture and the vertical virtual boundary position indicator further indicates a number of vertical virtual boundaries where the loop filtering is to be disabled in the picture, and wherein the horizontal virtual boundary position indicator further indicates a number of horizontal virtual boundaries in the picture and the horizontal virtual boundary position indicator further indicates a number of horizontal virtual boundaries where the loop filtering is to be disabled in the picture; 
based on at least one of the vertical virtual boundary position indicator or the horizontal virtual boundary position indicator, determining at least one of a [[the]] vertical position of the virtual boundary in the picture where the loop filtering is to be disabled or a [[the]] horizontal position of the virtual boundary in the picture where the loop filtering is to be disabled; and 	
disabling the loop filtering across the at least one of the determined vertical position of the virtual boundary in the picture or the determined [[the]] horizontal position of the virtual boundary in the picture. 

17.	(Canceled)	

18.	(Previously Presented)	The method of claim 16, wherein the vertical virtual boundary position indicator indicates a start position and an end position of at least one vertical virtual boundary, and the horizontal virtual boundary position indicator indicates a start position and an end position of at least one horizontal virtual boundary.

19.	(Canceled)	 

20.	(Previously Presented)	The method of claim 16, wherein the picture comprises a frame-packed picture having a plurality of faces, and the virtual boundary in the picture comprises a face boundary in the picture, and wherein the picture is associated with a 360-degree video. 

21.	(Previously Presented)	The method of claim 16, wherein the virtual boundary loop filter disable indicator is obtained at a sequence parameter set (SPS) level, wherein the loop filtering comprises at least one of adaptive loop filter (ALF), deblocking filter, or sample adaptive offset (SAO) filter. 

22.	(Canceled)	

23.	(Canceled)	

24.	(Currently Amended)	An apparatus comprising:
a processor configured to:
	obtain a picture in a bitstream;
obtain a virtual boundary loop filter disable indicator indicating that 
based on the virtual boundary loop filter disable indicator indicating that the loop filtering is to be disabled across the virtual boundary in the picture, obtain a vertical virtual boundary position indicator and a horizontal virtual boundary position indicator, wherein the vertical virtual boundary position indicator indicates a along a horizontal axis that is associated with at least one vertical virtual boundary in the picture where the loop filtering is to be disabled, wherein the horizontal virtual boundary position indicator indicates a along a vertical axis that is associated with at least one horizontal virtual boundary in the picture where the loop filtering is to be disabled, wherein the vertical virtual boundary position indicator further indicates a number of vertical virtual boundaries in the picture and the vertical virtual boundary position indicator further indicates a number of vertical virtual boundaries where the loop filtering is to be disabled in the picture, and wherein the horizontal virtual boundary position indicator further indicates a number of horizontal virtual boundaries in the picture and the horizontal virtual boundary position indicator further indicates a number of horizontal virtual boundaries where the loop filtering is to be disabled in the picture; 
based on the at least one of the vertical virtual boundary position indicator or the horizontal virtual boundary position indicator, determine at least one of a [[the]] vertical position of the virtual boundary in the picture where the loop filtering is to be disabled or a [[the]] horizontal position of the virtual boundary in the picture where the loop filtering is to be disabled; and 	
disable the loop filtering across the at least one of the determined vertical position of the virtual boundary in the picture or the determined horizontal position of the virtual boundary in the picture. 

25.	(Canceled)	

26.	(Previously Presented)	The apparatus of claim 24, wherein the vertical virtual boundary position indicator indicates a start position and an end position of at least one vertical virtual boundary, and the horizontal virtual boundary position indicator indicates a start position and an end position of at least one horizontal virtual boundary.

27.	(Canceled)	 

28.	(Previously Presented)	The apparatus of claim 24, wherein the picture comprises a frame-packed picture having a plurality of faces, and the virtual boundary in the picture comprises a face boundary in the picture, and wherein the picture is associated with a 360-degree video. 

29.	(Previously Presented)	The apparatus of claim 24, wherein the virtual boundary loop filter disable indicator is obtained at a sequence parameter set (SPS) level, and wherein the loop filtering comprises at least one of adaptive loop filter (ALF), deblocking filter, or sample adaptive offset (SAO) filter. 

30.	(Canceled)	

31.	(Currently Amended)	An apparatus comprising:
a processor configured to:
determine to disable a loop filtering across at least one virtual boundary in a picture, wherein the at least on virtual boundary comprises at least one vertical virtual boundary and at least one horizontal virtual boundary;
	obtain at least one a vertical virtual boundary position or a horizontal virtual boundary position, wherein the vertical virtual boundary position is associated with the at least one vertical virtual boundary in the picture, and wherein the horizontal virtual boundary position is associated with the at least one horizontal virtual boundary in the picture; and
	include at least one of a virtual boundary loop filter disable indicator, a vertical virtual boundary position indicator, or a horizontal virtual boundary position indicator in a bitstream, wherein the virtual boundary loop filter disable indicator is configured to indicate whether the loop filtering is to be disabled across the at least one virtual boundary in the picture, wherein the vertical virtual boundary position indicator is configured to indicate a position along a horizontal axis that is associated with [[of]] the at least one vertical virtual boundary in the picture where the loop filtering is to be disabled, wherein the vertical virtual boundary position indicator further indicates a number of vertical virtual boundaries in the picture and the vertical virtual boundary position indicator further indicates a number of vertical virtual boundaries where the loop filtering is to be disabled in the picture, and wherein the horizontal virtual boundary position indicator is configured to indicate a position along a vertical axis that is associated with [[of]] the at least one horizontal virtual boundary in the picture where the loop filtering is to be disabled, wherein the horizontal virtual boundary position indicator further indicates a number of horizontal virtual boundaries in the picture and the horizontal virtual boundary position indicator further indicates a number of horizontal virtual boundaries where the loop filtering is to be disabled in the picture.

32.	(Canceled)	

33.	(Previously Presented) The apparatus of claim 31, wherein the vertical virtual boundary position indicator is configured to indicate a start position and an end position of at least one vertical virtual boundary, and the horizontal virtual boundary position indicator is configured to indicate a start position and an end position of at least one horizontal virtual boundary.

34.	(Canceled)	 

35.	(Previously Presented)	The apparatus of claim 31, wherein the picture comprises a frame-packed picture having a plurality of faces, and the virtual boundary in the picture comprises a face boundary in the picture, and wherein the picture is associated with a 360-degree video. 

36.	(Currently Amended)	The apparatus of claim 31, wherein the 

37.	(Canceled)	

38.	(Currently Amended)	A method comprising:
determining to disable a loop filtering across at least one virtual boundary in a picture, wherein the at least on virtual boundary comprises at least one vertical virtual boundary and at least one horizontal virtual boundary;
obtaining at least one a vertical virtual boundary position or a horizontal virtual boundary position, wherein the vertical virtual boundary position is associated with the at least one vertical virtual boundary in the picture, and wherein the horizontal virtual boundary position is associated with the at least one horizontal virtual boundary in the picture; and
including at least one of a virtual boundary loop filter disable indicator, a vertical virtual boundary position indicator, or a horizontal virtual boundary position indicator in a bitstream, wherein the virtual boundary loop filter disable indicator is configured to indicate whether the loop filtering is to be disabled across the at least one virtual boundary in the picture, wherein the vertical virtual boundary position indicator is configured to indicate a position along a horizontal axis that is associated with [[of]] the at least one vertical virtual boundary in the picture where the loop filtering is to be disabled, wherein the vertical virtual boundary position indicator further indicates a number of vertical virtual boundaries in the picture and the vertical virtual boundary position indicator further indicates a number of vertical virtual boundaries where the loop filtering is to be disabled in the picture, and wherein the horizontal virtual boundary position indicator is configured to indicate a position along a vertical axis that is associated with [[of]] the at least one horizontal virtual boundary in the picture where the loop filtering is to be disabled, wherein the horizontal virtual boundary position indicator further indicates a number of horizontal virtual boundaries in the picture and the horizontal virtual boundary position indicator further indicates a number of horizontal virtual boundaries where the loop filtering is to be disabled in the picture.

39.	(Previously Presented) The method of claim 38, wherein the vertical virtual boundary position indicator is configured to indicate a start position and an end position of at least one vertical virtual boundary, and the horizontal virtual boundary position indicator is configured to indicate a start position and an end position of at least one horizontal virtual boundary.

40.	(Canceled)	

41.	(Previously Presented)	The method of claim 38, wherein the picture comprises a frame-packed picture having a plurality of faces, and the virtual boundary in the picture comprises a face boundary in the picture, and wherein the picture is associated with a 360-degree video. 

42.	(Previously Presented)	The method of claim 38, wherein the virtual boundary loop filter disable indicator is included in the bitstream at a sequence parameter set (SPS) level, and wherein the loop filtering comprises at least one of adaptive loop filter (ALF), deblocking filter, or sample adaptive offset (SAO) filter. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485